MEMORANDUM **
Maria Olimpia Maldonado, a native and citizen of Honduras, petitions for review of the Board ' of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) decision denying her application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), and we deny in part, and dismiss in part, the petition for review.
Maldonado does not raise in her opening brief, and thereby has waived, any challenge to the IJ’s denial of her asylum claim. See Martinez-Serrano v. INS, 94 F.3d 1256,1259-60 (9th Cir.1996).
We lack jurisdiction to consider Maldonado’s withholding of removal and CAT claims because she failed to raise these claims before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004).
Maldonado’s due process contention that the IJ failed to consider the State Depart*552ment Country Report is belied by the record. Further, Maldonado’s contention that the BIA’s summary affirmance violated due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.